Citation Nr: 1134183	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-33 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the left knee.

2.  Entitlement to service connection for degenerative arthritis of the lumbar spine, to include as secondary to DJD of the left knee.

3.  Entitlement to service connection for osteoarthritis of the hips, claimed as hip dysplasia, to include as secondary to DJD of the left knee.

4.  Entitlement to service connection for hypertension, to include as secondary to DJD of the left knee.

5.  Entitlement to service connection for a brain tumor.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for residuals of exposure to tincture of Merthiolate.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a private physician


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2007, a hearing was held at the Board in Washington, DC before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

In statements dated in July 2010 and August 2011, the Veteran requested the opportunity to testify at another Board hearing.  The Board denies this request.  At the time of his July 2010 statement, the Veteran asserted that the Board hearing "basically did not take place, other than stating certain known facts."  He asserted that he was unable to proceed with the hearing due to lost records.  In his August 2011 statement, the Veteran asserted that his September 2007 Board hearing was a "total flop."  Careful review of the transcript of the September 2007 Board hearing indicates that the issues were identified and the Veteran provided additional lay testimony as to his in-service injuries.  The Veteran's witness, a private physician who had rendered multiple nexus opinions on the Veteran's behalf during the appellate period, discussed his credentials and opinions relevant to the issues on appeal.  The Veteran and his representative discussed that they would supplement the record with additional evidence and the Veterans Law Judge agreed to hold the record open to the afford the Veteran to do so.  There is no evidence that the Board hearing could not take place, or was insufficient on any basis.  There is no discussion of lost or missing records.  The transcript indicates that the Veteran discussed his claim of clear and unmistakable error (CUE) in the May 1968 rating decision and noted that the basis of such claim was that at the time of the May 1968 rating decision, copies of his personal correspondence during service and specific service treatment records were not of record.  The issue of CUE is not currently before the Board and there is no evidence that the cited records are not currently associated with the claims file.  Although the VA's duty to assist includes affording the Veteran a personal hearing, there is no right to multiple hearings in such a short span of time without some reasonable justification, especially given the large number of veterans patiently waiting for the opportunity to testify at a hearing.  In light of the foregoing, that there is no evidence that the Veteran's September 2007 Board hearing was insufficient, his request for another hearing is denied. 

In August 2008, the Board reopened the Veteran's previously denied claims of entitlement to service connection for a left knee disability and residuals of exposure to tincture of Merthiolate.  The Board remanded this case, including the reopened issues, for additional development.  The file has now been returned to the Board for further consideration.

The Board notes that, in an August 2006 written statement, the Veteran raised the issue of entitlement to service connection for a left foot disability.  As the issue had not been adjudicated by the Agency of Original Jurisdiction (AOJ) at the time of the Board's August 2008 remand, it referred the issue to the AOJ for appropriate action.  There is evidence that the AOJ has begun the adjudication process of the Veteran's claim, as the AOJ sent the Veteran, in January 2010, a notification letter regarding his claim. 

However, the Board notes that the Veteran, during the September 2007 Board hearing, raised the issue of CUE in the May 1968 rating decision and the Board referred such issue to the AOJ for appropriate action by its August 2008 remand.  To date, it does not appear that the AOJ has adjudicated the referred claim.  Thus, the issue is referred again to the AOJ for appropriate action.

Finally, the Board notes that the Veteran submitted private treatment records dated in November 2010, an additional private opinion dated in April 2010, and numerous statements on his own behalf.  Such were received subsequent to the most recent Supplement Statement of the Case (SSOC) issued in March 2010.  However, the Veteran's representative, in July 2011, specifically waived AOJ consideration of any evidence submitted after the most recent SSOC.  Thus, a remand for the same is not required. 


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his DJD of the left knee was incurred in or aggravated by active service.

2.  Resolving all doubt in favor of the Veteran, his osteoarthritis of the hips, claimed as hip dysplasia, is aggravated by his service-connected DJD of the left knee.

3.  Resolving all doubt in favor of the Veteran, his degenerative arthritis of the lumbar spine is aggravated by his service-connected DJD of the left knee.

4.  The probative evidence of record indicates that the Veteran's hypertension first manifested more than one year after service and is unrelated to his active service or any incident therein, including service-connected DJD of the left knee.

5.  The probative evidence of record indicates that the Veteran's brain tumor first manifested more than one year after service and is unrelated to his active service or any incident therein.

6.  The probative evidence of record indicates that the Veteran's headaches are unrelated to his active service or any incident therein.

7.  The most probative evidence of record indicates that the Veteran does not currently demonstrate a clinical diagnosis related to residuals of exposure to tincture of Merthiolate.


CONCLUSIONS OF LAW

1.  DJD of the left knee was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Osteoarthritis of the hips, claimed as hip dysplasia, is proximately due to service-connected DJD of the left knee.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309, 3.310 (2010).

3.  Degenerative arthritis of the lumbar spine is proximately due to service-connected DJD of the left knee.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309, 3.310 (2010).

4.  Hypertension was not incurred in or aggravated by active service, including service-connected DJD of the left knee, and may not be presumed as such.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

5.  A brain tumor was not incurred in or aggravated by active service, and may not be presumed as such.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

6.  Headaches were not incurred in or aggravated by active service.  38 U.S.C.A.    §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

7.  Residuals of exposure to tincture of Merthiolate were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, limited to the issues of entitlement to service connection for DJD of the left knee; as well as degenerative arthritis of the lumbar spine and ostearthritis of the hips, both to include as secondary to service-connected DJD of the left knee, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal, limited to such issues, at this time is not prejudicial to the Veteran.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, letters dated in October 2004 and December 2008 advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the December 2008 VCAA letter informed him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

To the extent that the December 2008 was untimely, as it was sent to the Veteran prior to the initial unfavorable AOJ decision, the AOJ subsequently readjudicated the claim based on all the evidence in a March 2010 SSOC. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service, VA, and identified and available private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, the Board notes that the Veteran, in his August 2011 statement, informed the Board that he was in the midst of substantial treatment for his hips that would not be completed until 2012.  However, the decision herein grants service connection for his osteoarthritis of the hips and further inquiry as to any outstanding or upcoming relevant private treatment records related to the hips is not required.  The Board also notes that during the course of the appeal, the Veteran, with varying degrees of specificity, identified no fewer than 15 private treatment providers as possible sources of relevant private treatment records.  The RO sought such records and over the course of the appeal, each provider either submitted the requested records, affirmed that no records were available, or was eliminated by the Veteran's statements informing the RO that further inquiry was not required.

Additionally, the Veteran was afforded a VA examination as to his claim of entitlement to service connection for hypertension, to include as secondary to service-connected DJD of the left knee in June 2009.  He was afforded a VA examination as to his claim of entitlement to service connection for a brain tumor and headaches in March 2009, and as to his claim of entitlement to service connection for residuals of exposure to tincture of Merthiolate in February 2009.  An addendum to the June 2009 VA examination report as to hypertension was received in December 2009.  The Board notes that neither the Veteran nor his representative have asserted that the medical opinions obtained are inadequate.  Moreover, the Board finds that such opinions are adequate for adjudicating the Veteran's claims in that they are supported by a rationale based on the record, to include consideration of the relevant medical records as well as the Veteran's lay statements.

The Board notes here that the Veteran, by a September 2004 statement, asserted entitlement to service connection for a brain tumor and residuals of exposure to tincture of Merthiolate on the basis that he was exposed to ionizing radiation during service.  In October 2004, the RO sent the Veteran a letter inquiring as to the circumstances of his claimed ionizing radiation exposure and provided him a Radiation Risk Information Sheet and requested the return of such.  To date, the Veteran has not provided the information sought.  While he highlighted a computer-generated document discussing VA's adjudication of claimed based on ionizing radiation and such highlighting indicating that he underwent X-ray examination and maintained nuclear weapons during service, such does not provide the requisite detail as requested in the Radiation Risk Information Sheet.  Thus, the Board finds that the Veteran has not provided sufficient detail as to his claims based on ionizing radiation and further inquiry as to the same is not required.  It is significant that since the time of the Veteran's September 2004 statement, he has offered alternative theories of entitlement to service connection for the disabilities, and supplemented the record with evidence supporting such.  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Further, the Board finds there has been substantial compliance with its August 2008 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand). Subsequent to the August 2008 Board remand, the Appeals Management Center (AMC) provided the Veteran VCAA notice, sought information as to any outstanding treatment records, and afforded the Veteran VA examinations.  The AMC later issued a SSOC in March 2010.  Thus, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran in the present appeal at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Service Connection

In order to establish direct service connection, three elements must be established. There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including arthritis, hypertension, and tumors, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  The Veteran's headaches or residuals of exposure to tincture of Merthiolate have not been diagnosed as disabilities for which presumptive service connection is available.  38 U.S.C.A.        §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.     § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Where a combat wartime veteran alleges he suffers disability due to an injury incurred during combat service, 38 U.S.C.A. § 1154(b) (West 2002) must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran served during wartime; however, his service personnel records are silent for indicia of combat service including foreign service in a combat area or medals or decorations noting combat service.  Significantly, the Veteran does not assert that he served in combat.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.)

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In determining whether service connection is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DJD of the Left Knee

The Veteran asserts entitlement to service connection for a left knee disability on the basis that such is related to his in-service left knee injuries.

On VA examination in February 2009, the Veteran was diagnosed with DJD of the left knee.

The Veteran's service treatment records dated in March 1966 indicate that he injured his left knee during an incident with a stick.  The Board notes here that the handwriting on the record is almost illegible, and the Veteran asserts, in his July 2004 statement, that he was injured during a bayonet training exercise.  In March 1966, the Veteran was diagnosed with possible internal derangement and ordered to physical therapy.  Service treatment records dated in April 1966 indicate that the Veteran completed his course of physical therapy.  Service treatment records dated in September 1966 indicate that the Veteran sought treatment for a left knee injury incurred while playing push-ball.  He presented with marked effusion and was diagnosed with a ligament injury.  The treatment note indicates that the Veteran presented essentially crippled.  Record of X-ray examination dated in September 1966 revealed no significant abnormalities of the left knee.  Record of hospital discharge, dated in October 1966, indicates that the Veteran was hospitalized for 18 days, complicated by adverse reaction to tincture of Merthiolate, and was diagnosed with hemarthrosis, left knee, traumatic.  

Report of Medical Examination, dated in November 1967 and conducted for the purpose of separation from service, is silent for clinical findings of a left knee abnormality.  Report of Medical History, dated at that time and completed by the Veteran, indicates that he reported a history of swollen or painful joints and "trick knee", and the examiner noted that the Veteran incurred a left knee injury in 1966 and had a "trick knee" due to such injury.  

As there is evidence of a current disability, DJD of the left knee, and evidence of in-service incurrence or aggravation of a disease or injuries as to the left knee, the Board turns to whether there exists evidence of a nexus between the Veteran's DJD of the left knee and his in-service left knee injuries.

On VA examination in February 2009, subsequent to review of the claims file and physical examination, the examiner opined that the Veteran's DJD of the left knee was at least as likely as not related to the in-service trauma he sustained.  He reasoned that there is documented knee trauma during active service and that it was possible that the Veteran's sustained cartilaginous damage in the knee joint progressed to the current DJD of the left knee.  

Here, the medical opinion by the VA examiner is credible because it is based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for his conclusion.  Absent credible evidence to the contrary, the Board is not in a position to further question the opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Board notes here that a private treatment provider, Dr. B., has offered a positive nexus opinion as to whether the Veteran's current DJD of the left knee is related to service, specifically, to his in-service knee injuries.  However, as the VA examiner, in February 2009, offered a positive nexus opinion and the Board finds evidence sufficient to grant the Veteran's claim, further inquiry as to Dr. B.'s opinion is not required. 
 
Based on the foregoing, the Board finds that the Veteran has current DJD of the left knee and that there is evidence that such was incurred in or aggravated by active service, specifically, his in-service left knee injuries.  Giving the Veteran the benefit of the doubt, as is required by law, the Board concludes that service connection for DJD of the left knee is warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Degenerative Arthritis of the Lumbar Spine and Osteoarthritis of the Hips

The Veteran asserts entitlement to service connection for a lumbar spine disability and hip dysplasia on the basis that such are related to his service-connected, by the Board decision herein, DJD of the left knee.  

On VA examination in August 2009, the Veteran was diagnosed with osteoarthritic changes of the hips and degenerative changes at L4/L5 and L5/S1 of the lumbar spine.  

As there is evidence of current diagnoses of lumbar spine and bilateral hip disabilities, the remaining issue is whether the Veteran's degenerative arthritis of the lumbar spine and ostearthritis of the hips were caused or aggravated by a service-connected disability, specifically, DJD of the left knee.

On VA examination in August 2009, subsequent to physical examination including X-ray examination and review of the claims file, the examiner opined that the Veteran's degenerative changes of the lumbar spine and osteoarthritic changes of both hips were not caused by or a result of the Veteran's left knee degenerative arthritis.  The examiner reasoned, as to both disabilities, that the Veteran presented with an increased body mass index and that he was overweight.

Dr. B., in June 2006, subsequent to review of the claims file, opined that the Veteran's lumbar spine and bilateral hip arthritis are likely secondary to his long-standing abnormal gait.  He reasoned that an abnormal gait places abnormal forces on the remaining joints thusly causing advanced degenerative arthritis.  At the time of the Veteran's September 2007 Board hearing, Dr. B. reported that he had examined the Veteran immediately prior to the hearing and attributed the Veteran's abnormal gait to his in-service left knee injury.  In essence, it is clear that Dr. B. asserts that the Veteran's service-connected DJD of the left knee has created an abnormal gait and that the abnormal gait has in turn aggravated the Veteran's degenerative arthritis of the lumbar spine and osteoarthritis of the hips.

Here, the medical opinions by the VA examiner and Dr. B. are credible because they are based on a thorough review of the file and available treatment records and the examiners offered a reasonable medical basis for their conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board finds no basis upon which to lessen the probative value of one opinion over another.  

Based on the foregoing, the Board finds that the Veteran has current disabilities, degenerative arthritis of the lumbar spine and ostearthritis of the hips, and that the evidence as to whether such disabilities were either proximately caused or aggravated by his service-connected DJD of the left knee is in relative equipoise.  

Giving the Veteran the benefit of the doubt, as is required by law, the Board concludes that service connection for degenerative arthritis of the lumbar spine and ostearthritis of the hips, on a secondary basis as related to service-connected DJD of the left knee, is warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Hypertension

The Veteran asserts entitlement to service connection for hypertension on the basis that such is related to his service-connected, by the Board decision herein, DJD of the left knee.

On VA examination in June 2009, the Veteran was diagnosed with hypertension.  In this regard, the examiner noted that the diagnosis of hypertension had previously been established and cited the three instances of blood pressure readings required for such diagnosis.  

As there is evidence of a current diagnosis of hypertension, the remaining issue is whether the Veteran's hypertension was caused or aggravated by a service-connected disability, specifically, DJD of the left knee.

On VA examination in June 2009, the Veteran reported the onset of his hypertension to when he was between 45 and 49 years old.  Subsequent to review of the claims file and physical examination, the examiner opined, in a December 2009 addendum to the June 2009 examination report, that the Veteran's hypertension was not caused by or the result of the Veteran's DJD of the left knee.  She reasoned that there is no relationship between the Veteran's hypertension and DJD of the left knee, as his hypertension is essential hypertension, and there is no medical literature to support a relationship between the two disabilities.

Here, the medical opinion by the VA examiner is credible because it is based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for her conclusion.  Absent credible evidence to the contrary, the Board is not in a position to further question the opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Dr. B., in September 2007, subsequent to review of the claims file, reported that the Veteran had in-service hypertension, as per Dr. C., and exhibited blood pressure of 138/60.  Dr. B. opined that the Veteran's gait problems, which he has attributed to the Veteran's service-connected DJD of the left knee, made it impossible for him to exercise and therefore he gained 100 pounds which in turn aggravated his in-service hypertension and caused his subsequent hypertension.  At the time of the Veteran's September 2007 Board hearing, Dr. B. reported that he found, in the Veteran's service treatment records, report of a hypertensive number of 135.  He reported that he had examined the Veteran immediately prior to the hearing and further reported that when people gain weight, their blood pressure goes up, and so the 100 pounds of extra weight increased the Veteran's blood pressure.  

It is significant in the present case that the Board finds that there is no evidence of in-service hypertension and it is unclear to the Board the basis for Dr. B.'s, and any other physician's report, that the Veteran demonstrated hypertension during service.  Hypertension means persistently high arterial blood pressure, and by some authorities, the threshold for high blood pressure is a reading of 140/90.  See Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104 (2010), Diagnostic Code 7101.  

Upon physical examination for entry into service, conducted in November 1965, almost four months prior to the Veteran's period of active service, he demonstrated blood pressure of 138/60.  During in-service treatment in August of an undated year, he demonstrated blood pressure of 130/60, and during in-service treatment in November 1966, he demonstrated blood pressure of 120/70.  At the time of his service separation physical examination, in November 1967, the Veteran demonstrated blood pressure of 114/76.  At that time, he did not report a history of high blood pressure and no diagnosis of hypertension was made.  

As Dr. B., in his September 2007 opinion and before the Board, reasoned that the Veteran's lack of exercise and resultant 100-pound weight gain is due to his service-connected DJD of the left knee aggravated his in-service hypertension, and the Board has found no evidence of in-service hypertension, Dr. B.'s opinion is based on an inaccurate factual premise.  To be clear, while Dr. B. has noted that the Veteran had blood pressure readings during service to include 138/60 and 135 systolic, there is no evidence that the Veteran was diagnosed with hypertension or demonstrated blood pressure readings such that evidence of hypertension was of record during service.  The Veteran was not diagnosed with hypertension until many years after separation from service.  Given that Dr. B. erroneously considered in-service hypertension, and clearly based his nexus opinion on such error, his September 2007 opinion is inadequate for purposes of determining service connection.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

As the Board has found that Dr. B.'s opinion is of no probative value, the only remaining opinion in the present case is the opinion rendered by the VA examiner in December 2009. 

The Board has considered the Veteran's general lay assertion that his hypertension is related to his service-connected DJD of the left knee.  However, the Board finds that the Veteran is not competent to provide an etiological nexus between his current hypertension and his DJD of the left knee; as such assessments are not simple in nature.  The Veteran has not offered evidence that he possesses the specialized skills and knowledge required to make such assessments.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).

In sum, while the Veteran is service-connected for DJD of the left knee, there is no probative evidence establishing that his hypertension was caused or aggravated by his DJD of the left knee.  Thus, service connection is not warranted on a secondary basis.  Also, in this case, there is no clinical evidence of treatment for hypertension during the Veteran's period of active service and there is no probative evidence establishing a medical nexus between service and the same.  Thus, service connection is not warranted on a direct basis.  Further, while the Veteran's hypertension is a disability for which presumptive service connection is available, there is no probative evidence establishing that such manifested to a compensable degree within one year of separation from service.  Thus, service connection is not warranted on a presumptive basis. 

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected DJD of the left knee, the benefit of the doubt provision does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Brain Tumor and Headaches

The Veteran seeks service connection for a brain tumor and headaches on the basis that such are related to a claimed in-service head injury.

In his July 2004 statement, the Veteran reported that he was competing in a bayonet training exercise in the summer of 1966 and was struck on the right side of his head and neck and fell on his left side.  

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of a head injury or headaches.  While there is record of treatment following the bayonet exercise injury, the records related to such injury are completely silent for a report that the Veteran was struck in the head.  The treatment records related to the bayonet exercise injury are solely focused on the Veteran's left knee.  There is no evidence that the Veteran was evaluated for a head injury subsequent to the bayonet exercise injury.  Report of Medical Examination, dated in November 1967 and conducted for the purpose of separation from service, is silent for any residuals of a head injury.  Report of Medical History, dated at that time and completed by the Veteran, indicates that the Veteran specifically denied a history of frequent or severe headaches or head trauma.  

The Veteran has submitted copies of letters written while he was in service to serve as evidence of his in-service injuries.  Careful review of the handwritten letters is silent for complaint or report of an in-service head injury or headaches.  

Although the Veteran is certainly competent to state that he injured his head in a bayonet exercise during service, the Board does not find his contention to be credible.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  There is simply no probative evidence corroborating the Veteran's assertion.  It is significant that at the time of treatment for the bayonet training exercise injury, the Veteran was not evaluated for a head injury and there is no evidence that he reported such.  It is also significant that at the time of his above-described November 1967 separation examination, the examiner did not find any residuals of head trauma and the Veteran specifically denied a history of frequent or severe headaches or head trauma.  As such, the Board finds that the Veteran's statements made contemporaneous to service as to whether any head trauma or headaches took place are more probative than the statements of the Veteran made many years after service in relation to a claim for monetary benefits.

Thus, although the Board finds competent and credible evidence to establish the incurrence of a bayonet exercise injury in March 1966, there is no probative evidence of record indicating that such accident, or any in-service incident, involved the Veteran's head and resulted in significant injuries causing chronic disabilities to the head.  To be clear, the Board, as fact-finder, based on the determination that the Veteran's statements as to an in-service head injury are not consistent with the evidence of record and are thus not credible, finds that there is no probative evidence of an in-service incurrence or aggravation of a disease or injury related to the head.

The Veteran's private treatment records dated in July 1999 indicate that the Veteran complained of headaches since 1992.  He complained of exertional headaches with intolerance to heat.  Subsequent magnetic resonance imaging (MRI) in July 1999 revealed a small meningioma.  Additional private treatment records detail the Veteran's treatment for such meningioma, however, there is no indication that the Veteran reported in-service head trauma to any treatment provider and there is no indication that any treatment provider opined that the Veteran's meningioma or headaches were related to prior head trauma.  

On VA examination in March 2009, the examiner noted that she had reviewed the claims file, including Dr. B.'s opinion.  She reported that the Veteran's general time line of events related to his skull pathology began in 1966 when he stated that he was hit on the right side of his head and neck during bayonet training.  She noted that the Veteran reported headaches beginning in the early 1980's.  She reported that a neurologist found, subsequent to complaints of right face and neck paresthesias with exertional headaches, on MRI in 1999, a meningioma along the right foramen magnum with deviation of the brainstem.  She noted that the Veteran complained of headaches, with exertion.  The Veteran was not diagnosed with skull pathology.

In March 2009, subsequent to review of the claims file and physical examination, the examiner opined that resolving the matter of the relationship between head trauma and brain tumors, based on the medical literature available, would require mere speculation and conjecture.  She concluded that the Veteran's meningioma began growing after service and that it was not present in 1966.  She reasoned that the tumors are typically slow-growing tumors, over years, but not over the span of 30 years.  She further reasoned that the Veteran did not demonstrate any signs or symptoms of the meningioma in 1966 or during military service and that his headaches began in the 1980's, well after separation from service.

Here, the medical opinion by the VA examiner is credible because it is based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for her conclusion.  Absent credible evidence to the contrary, the Board is not in a position to further question the opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Dr. B., in a September 2007 opinion and before the Board, opined, subsequent to review of the claims file, that the Veteran's meningioma, or brain tumor, was related to service and reasoned that it has been described in medical literature that head trauma induces meningiomas at a higher rate.  Dr. B. also opined that the Veteran's headaches, or pseudomeningocele as per Dr. J.'s reading of the MRI in 2007, are related to the Veteran's in-service head injury and subsequent brain tumor, or meningioma.

Dr. B., in his September 2007 opinion and before the Board, reasoned that the Veteran's brain tumor and headaches were related to service on the basis that he incurred an in-service head injury and that he believed the medical literature to support a relationship between head trauma and brain tumors.  As discussed above, the Board has found no evidence of an in-service head injury and has specifically found the Veteran's lay statements regarding such to be not credible.  While a medical opinion must consider the Veteran's lay statements, and Dr. B. has done so, the fact remains that the Board has given no probative weight to the Veteran's lay statements.  The Board may reject a medical opinion that is based on facts provided by a veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by a veteran which formed the basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a veteran if rebutted by the overall weight of the evidence).  As the facts present in the record contradict the facts provided by the Veteran, Dr. B.'s September 2007 opinion, based upon such facts provided by the Veteran, is of no probative value.

As the Board has found that Dr. B.'s opinion is of no probative value, the only remaining opinion in the present case is the opinion rendered by the VA examiner in March 2009. 

The Board has considered the Veteran's general lay assertion that his brain tumor and headaches are related to service, specifically to his claimed in-service head injury.  However, the Board finds that the Veteran is not competent to provide an etiological nexus between his brain tumor and headaches and service; as such assessments are not simple in nature.  The Veteran has not offered evidence that he possesses the specialized skills and knowledge required to make such assessments.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).

In sum, there is no probative evidence establishing that the Veteran's brain tumor and headaches are related to service.  There is no probative evidence of in-service head trauma or headaches, and no probative evidence of a nexus between the Veteran's brain tumor and headaches and service.  Also, while the Veteran's brain tumor is a disability for which presumptive service connection is available, there is no probative evidence establishing that such manifested to a compensable degree within one year of separation from service.  Thus, service connection is not warranted on a presumptive basis. 

As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for brain tumor and headaches, the benefit of the doubt provision does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


Residuals of Exposure to Tincture of Merthiolate

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. § 1110.  The United States Court of Veterans Appeals has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran asserts, in his July 2004 written statement and before the Board in September 2007, entitlement to disability compensation on the basis that while in service, it was discovered that he was allergic to tincture of Merthiolate.  Specifically he asserts that he was given tincture of Merthiolate during service and had an allergic reaction to the same.  He asserts that he experiences violent reactions to certain vaccines and prescriptions of mercury derivation, and that any moderate exposure to such can create anaphylactic shock that could be fatal.

Dr. B., in June 2006, opined that the Veteran's current immune system sensitization is due to his in-service exposure to tincture of Merthiolate.  He reasoned that it was clear that the Veteran had an allergic reaction to tincture of Merthiolate during service and that it is known that patients can be sensitized to certain chemical compounds and thereafter have exacerbated reactions to similar compounds due to the memory capabilities of the immune system. 

Indeed, review of the Veteran's service treatment records indicate that the Veteran, while undergoing treatment for a left knee injury, experienced a severe allergic reaction to tincture of Merthiolate and that such lengthened his hospital stay for left-knee treatment.  The hospital discharge report, dated in October 1966, indicates that the Veteran was treated for contact dermatitis, secondary to the tincture, and for granuloma annulare of the left arm and vulgaris of both hands.  Report of Medical Examination, dated in November 1967 and conducted for the purpose of separation from service, is silent for any residual of exposure to tincture of Merthiolate.  Report of Medical History, dated at that time and completed by the Veteran, indicates that he reported a history of skin diseases.  The examiner noted that the Veteran had skin disease, due to allergies, and that he also had granuloma annulare.  The examiner also noted that the Veteran was allergic to tincture of Merthiolate.    

Private treatment records dated in November 2001 indicate that the Veteran reported that he was allergic to mercury.  Additional private treatment records dated in November 2001 indicate that subsequent to a series of injections, the Veteran demonstrated a large area of induration and necrosis at the injection site.  The record of treatment indicates that the injection treatment would continue, with smaller doses, if the reaction site did not worsen. 

The Veteran was afforded a VA examination in February 2009 to determine the etiology of any pathology related to his exposure to tincture of Merthiolate during active service.  Subsequent to physical examination and review of the claims file, noting the Veteran's in-service exposure and subsequent reaction to tincture of Merthiolate, no diagnosis was rendered.  While the August 2008 Board remand posed a number of inquires as to the Veteran's claim for the examiner, such inquires are moot without a diagnosis of a disability related to exposure to tincture of Merthiolate. 

The opinion rendered by Dr. B., in June 2006, does not include diagnoses of residuals of exposure to tincture of Merthiolate.  There is no evidence that the Veteran's current "immune system sensitization" is manifested or characterized by a disability.  The fact that the Veteran's allergy to tincture of Merthiolate was discovered during service does not warrant disability compensation, as such is not a chronic disability.  There is no doubt that the Veteran is sensitized, or allergic, to tincture of Merthiolate and that he must take precautions when undergoing treatment that involves such.  It is clear that the Veteran experienced a reaction at an injection site November 2001.  However, there is no evidence of a disability in the present case, as related to the Veteran's in-service exposure to tincture of Merthiolate.  

Based on the foregoing, the most probative evidence of record demonstrates that there is no clinical diagnosis of residuals of exposure to tincture of Merthiolate.   As there is no evidence establishing a current diagnosis, there cannot be a discussion as to whether there exists a medical nexus between the Veteran's active service and residuals of exposure to tincture of Merthiolate.  Thus, service connection for the same is not warranted.

As a threshold matter, per 38 U.S.C.A. § 1110, since the Veteran does not have a disability, as to residuals of exposure to tincture of Merthiolate, for which service connection can be granted, the claim must be denied by operation of law.


ORDER

Service connection for DJD of the left knee is granted, subject to the laws and regulations governing monetary awards.

Service connection for degenerative arthritis of the lumbar spine, to include as secondary to service-connected DJD of the left knee, is granted, subject to the laws and regulations governing monetary awards.

Service connection for osteoarthritis of the hips, claimed as hip dysplasia, to include as secondary to service-connected DJD of the left knee, is granted, subject to the laws and regulations governing monetary awards.

Service connection for hypertension, to include as secondary to service-connected DJD of the left knee, is denied.

Service connection for a brain tumor is denied.

Service connection for headaches is denied.

Service connection for residuals of exposure to tincture of Merthiolate is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


